R. C. 109.30, in pertinent part, provides:
"After admission to probate of a will * * * containing a gift valued in excess of one thousand dollars to any charitable trust, notice shall be given to the attorney general as well as to other beneficiaries pursuant to section 2107.19 of the Revised Code. * * *"
R. C. 109.25, in pertinent part, provides:
"The attorney general is a necessary party to and shall be served with process or with summons by registered mail in all judicial proceedings, the object of which is to:
"* * *
"(D) Determine the validity of a will having provisions for a charitable trust."
In the instant case, under Item III of the decedent's will, $5,000 is bequeathed to the Stockport Methodist Church "* * * to be used by the trustees of said church for [the specified *Page 48 
purpose of] maintenance and improvement of the church sanctuary and annex. * * *"
I concur with the following statement in the majority opinion:
"Where a will creates a charitable trust or contains a gift of over $1,000 to an already existing charitable trust, the Attorney General must be notified of the admission of that will to probate because of the mandate of R. C. 109.30."
In addition, construing the statutes relating to notice and parties in pari materia, it is my opinion that the legislature intended both the beneficiaries and the Attorney General — each of whom is required to be given notice of the admission to probate of a will containing a charitable gift in excess of $1,000 — to be necessary parties and to be served with process, as required by R. C. 109.25(D), when the validity of a will, such as the one under consideration, is contested; otherwise, the Attorney General is not afforded any reasonable means of knowing that the validity of the will — of which he is required to be given notice of probate — is being contested.
For the reasons set forth, I dissent from the reversal by this court of the judgment of the Court of Common Pleas of Morgan County, Probate Division, which judgment in my opinion ought to be affirmed. *Page 49